DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-21 are rejected under 35 U.S.C. 103 as being unpatentable over Watanabe et al. (US 5,040,508) in view of Niaken et al. (US 2005/0217625 A1).1-21 
Regarding claim 1, Watanabe discloses a throttle-controlled intake system for providing greater control over engine performance of a vehicle, the system comprising:
an aircharger air intake system (12) for conducting airstream to an air intake of the engine; a control module  (20) coupled with the aircharger air intake system (12) and configured to send signals directly to a throttle body (throttle position input 27 controls the operation of the motor 42 which in turn rotates the shaft 16 of the throttle valve) of the engine; and a wiring harness (see figure 1) configured to electrically couple the control module (40) with a throttle pedal (22) and the throttle body (14).
Watanabe is silent as to a filtered air stream to an intake to an engine.
Niaken discloses an air intake system (200) including an air filter (202) having a tapered cylindrical shape with a circular cross section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe by providing a filter as disclosed by Niaken to provide increased breathing efficiency (Niaken, paragraph [0033]). 
Regarding claim 2, wherein the aircharger air intake system (200) comprises:
an air filter (202) comprising a filter medium (203) configured to entrap particulates flowing within an airstream; an air box (220) including one or more sidewalls (226) and a mount wall (224); an intake tube (240) coupled with the air filter (202) and configured to conduct the airstream to the air intake; and an adapter  (214) configured to couple the intake tube (240) with the air intake.
Regarding claim 3, wherein the one or more sidewalls  (224, 226) are configured to receive fasteners (260)  suitable for installing the air box onto the engine.
Regarding claim 4, wherein the mount wall (224)  comprises an opening that receives an adapter (214) configured to couple the air filter and the intake tube to the mount wall.
Regarding claim 5, wherein the intake tube (240) comprises a shape and size suitable for conducting the airstream from the air filter (202) into the air intake (106); see fig. 3.
Regarding claim 6, wherein the intake tube (240) is comprised of an arrangement of one or more bends and one or more straight portions for communicating the airstream from the air filter (202) to the air intake; see figures 2 and 3.
Regarding claim 7, wherein the control module (20) is configured to create an increase in throttle responsiveness of the vehicle.
Regarding claim 8, wherein the control module  (20) is comprised of one or more microprocessors (electronic engine controller 20) that can process input signals received from the throttle pedal.
Regarding claim 9, wherein the control module (20) comprises an internal lookup table (well known) whereby throttle pedal positions may be evaluated against throttle position sensor (34) readings received by way of the wiring harness.
Regarding claim 10, wherein the control module (20) includes an input socket configured to receive a signal connector comprising the wiring harness for coupling the control module with the throttle pedal (22) and the throttle body (12, 27).
Regarding claim 11, wherein the wiring harness includes a cable, a pedal  (22) connector, a throttle position sensor (34) connector, and a signal connector.
Regarding claim 12, wherein the pedal (22) connector is configured to be coupled directly with the throttle pedal (wire 40 for manual operation) , and wherein the throttle position sensor  (34) connector is configured to be coupled with a wiring harness that was originally coupled with the throttle pedal.
Regarding claim 13, wherein the signal connector is configured to be plugged into an input socket of the control module (20).
Regarding claim 14, wherein the wiring harness further includes a controller socket configured to be coupled with a signal adjuster (40) to enable manual adjustment of throttle responsiveness of the vehicle.
Regarding claim 15, further including a signal adjuster (40)  configured to enable manual adjustment of throttle responsiveness of the vehicle, the signal adjuster comprising a cable (40) that extends from a controller connector to a rheostat.
Regarding claim 16, wherein the controller (20) connector is configured to be plugged into a controller socket comprising the wiring harness.
Regarding claim 17, wherein the rheostat is configured to enable manual adjustment (40) of a throttle signal being communicated to the throttle body.
Regarding claim 18, Watanabe discloses a method for a throttle-controlled intake system to provide greater control over engine performance of a vehicle, the method comprising: configuring an aircharger air intake system (12) for conducting airstream to an air intake of the engine; configuring a control module (20) to send signals directly (40) to a throttle body of the engine; coupling the control module (20) with the aircharger air intake system; and electrically coupling the control module (20) with a throttle pedal (22) and the throttle body (27).
Watanabe is silent as to a filtered air stream to an intake to an engine.
Niaken discloses an air intake system (200) including an air filter (202) having a tapered cylindrical shape with a circular cross section.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Watanabe by providing a filter as disclosed by Niaken to provide increased breathing efficiency (Niaken, paragraph [0033]). 
Regarding claim 19, wherein configuring the aircharger air intake system comprises: providing an air filter (202) comprising a filter medium (203) to entrap particulates flowing within an airstream; configuring an air box (220) to support the air filter (202) and be coupled with the engine (108); coupling an intake tube (240) between the air filter (202) and the air intake of the engine; and adapting the air intake tube to conduct the airstream to the air intake of the engine.
Regarding claim 20, wherein electrically coupling includes configuring a wiring harness whereby the control module (20) can bypass signals (manual control 40) sent to the throttle body by an electronic control unit of the vehicle.
Regarding claim 21, wherein configuring the control module (20) includes configuring one or more microprocessors (CPU) that can process input signals received from the throttle pedal. 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5 of U.S. Patent No. 11,181,055. Although the claims at issue are not identical, they are not patentably distinct from each other because  the application claims are merely broader than the patented claims, and because the more specific “anticipates” the broader. In essence, once the applicant has received a patent for species or a more specific embodiment, he is not entitled to a patent for the generic or broader invention without maintaining a common ownership and ensuring that the term of the latter issued patent will expire at the end of the original term of the earlier issued patent.
	.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The cited references disclose controlling throttle valve.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHMOUD GIMIE whose telephone number is (571)272-4841. The examiner can normally be reached Mon-Fri 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Phutthiwat Wongwian can be reached on 571-270-5426. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAHMOUD GIMIE/Primary Examiner, Art Unit 3747